Order entered April 26, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00466-CV

                       IN THE INTEREST OF J.W.C., A CHILD

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                        Trial Court Cause No. DF-08-21693-Z

                                        ORDER
               Before Chief Justice Wright and Justices Lang-Miers and Lewis

      Appellant’s April 8, 2013 motion for rehearing is DENIED.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE